DETAILED ACTION
1.	This action is responsive to the following communication: 03/12/2021.
 
Allowable Subject Matter
2.	Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 5 and 6, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Holladay teaches the limitation: “user interface for a sound engineer to aid in the setup of tangible speakers at a venue wherein the AV related devices using the user interface uses output zones, which function as audio paths to direct channels of sounds to specific speakers in an array of speakers wherein these zones can be mixed together though various setup parameters”. But the claims recite a different combination of limitation: “receiving, from a destination device to which the output audio signal is output to, via the network interface, information regarding a number of available destination output channels of the destination device; displaying in a display device: (1)    the at least one bus representing the plurality of output audio channels (see Fig. 8, which illustrates local matrix buses MT1-MT4 corresponding to four output channels, with fader controllers (in channel strip 252) being active for selected MT1); and (2)    a virtual bus representing available destination output channels of a destination device (e.g., networked amplifier 12-n), based on information received in (A) above (see Fig. 9, which illustrates virtual matrix buses VMT1-VMT8 corresponding to eight output channels of the networked amplifier 12-1, with the fader 


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 24, 2021